         Case 2:18-cv-00809-SMD Document 32 Filed 09/13/19 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA

KIMBERLY FASKING,                               )
HERBERT HICKS, and                              )
HEATHER BOOTH                                   )
                                                )
                                                )
Plaintiffs,                                     )
                                                )    Case No. 2:18-cv-00809-SMD
       vs.                                      )
                                                )
JOHN H. MERRILL, Alabama                        )
Secretary of State, in his official capacity,   )
                                                )
Defendant.                                      )


                                        ORDER

       Upon agreement of the parties, IT IS HEREBY ORDERED that the

Joint Motion for Scheduling Order is GRANTED as follows:

1. The Defendant will file his answer on or before September 24, 2019;

2. The parties will serve each other with proposed stipulations of facts on or

    before October 1, 2019;

3. The parties will confer and create an agreed stipulation of facts on or

    before October 15, 2019;

4. The parties will submit cross motions for summary judgment and briefs in

    support, with any additional facts each side wants to present in addition to

    those to which the parties can stipulate, on or before November 11, 2019.
       Case 2:18-cv-00809-SMD Document 32 Filed 09/13/19 Page 2 of 2



5. The parties may submit a response to the motion for summary judgment

   on or before November 21, 2019.

     SO ORDERED this 13th day of September 2019.




                             /s/ Stephen M. Doyle
                             UNITED STATES MAGISTRATE JUDGE
